Title: From George Washington to Major General Johann Kalb, 25 October 1778
From: Washington, George
To: Kalb, Johann


          
            Sir
            Head Quarters Fredericksbg 25th October 1778
          
          Be pleased to march early tomorrow morning to the Ground where you were before incamped, near Fishkill. My reason for this is, that I have certain intelligence that the large fleet which sailed the 20th had no troops on board but the Invalids—the officers of the drafted Regiments, and the families of private Persons. The transports, on board which the troops are embarked, yet remain in the Bay of New York, their destination unknown. The above circumstances make it necessary for us to have more force near the posts in the Highlands than is now there. I am Sir, with esteem & regard Your most obt Servt.
          
          p.s. I do not mean that you should incamp on exactly the same ground. A mile or two more or less for the convenience of Forage, Wood and Water will make little difference: but I had rather you should advance on the Road between Fishkill and West Point—and hold yourself in readiness for a further move at a Moments warning.
          
        